 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6262 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                               Case No.: 3:19-cv-1628-LAB-AHG
     COMMISSION,
12
                                          Plaintiff,       ORDER:
13
     v.                                                    (1) GRANTING REQUEST TO
14
                                                           APPROVE SALE OF CROWN
     GINA CHAMPION-CAIN AND ANI
15                                                         POINT PROPERTY TO WINNING
     DEVELOPMENT, LLC,
                                                           BIDDER; and
16                                 Defendants, and
17                                                         (2) GRANTING IN PART AND
                                                           DENYING IN PART MOTION FOR
18
     AMERICAN NATIONAL                                     APPROVAL OF SALE OF CROWN
19   INVESTMENTS, INC.,                                    POINT PROPERTY
20                               Relief Defendant.
21                                                         [ECF Nos. 318, 334]
22
          I.      BACKGROUND
23
               As described in prior orders, see, e.g., ECF Nos. 54, 162, 163, this is an action
24
     brought by the Securities and Exchange Commission (“SEC”) against Defendants ANI
25
     Development, LLC (“ANI Development”) and Gina Champion-Cain and Relief Defendant
26
     American National Investments, Inc. (“ANI Inc.”), alleging violations of federal securities
27
     laws based on a purportedly fraudulent liquor license loan scheme. ECF No. 1.
28

                                                       1
                                                                                 3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6263 Page 2 of 11



 1          On September 3, 2019, the Court established an equitable receivership and appointed
 2   Krista L. Freitag (“Receiver”) as the receiver of ANI Development and ANI Inc.,
 3   authorizing her to take control over all funds and assets owned, managed, or in the
 4   possession or control of the receivership entities. See ECF No. 6 at 14-16. In that role, the
 5   Receiver acts under the control and direction of the Court to facilitate the “orderly and
 6   efficient administration of the estate . . . for the benefit of creditors.” SEC v. Hardy, 803
 7   F.2d 1034, 1038 (9th Cir. 1986). See also Atl. Tr. Co. v. Chapman, 208 U.S. 360, 370
 8   (1908) (explaining that a motion to appoint a receiver to take charge of property is “to the
 9   end that the property might be cared for and preserved for all who had or might have an
10   interest in the proceeds of its sale. . . . Immediately upon such appointment and after the
11   qualification of the receiver, the property [within the equitable receivership] passed into
12   the custody of the law, and thenceforward its administration was wholly under the control
13   of the court by its officer [], the receiver.”).
14          On December 11, 2019, the presiding judge in this action, Chief Judge Burns,
15   granted the parties’ Joint Motion (ECF No. 156) to give limited consent to the undersigned
16   to hear and directly decide all motions filed in this action to approve sales of receivership
17   assets. ECF No. 160. See also 28 U.S.C. § 636(c); CivLR 72.1(g). All property sale motions
18   are set before the undersigned pursuant to that grant of consent.
19          Pursuant to 28 U.S.C. § 2001(a), realty in the possession of an appointed receiver is
20   subject to a public sale process, “upon such terms and conditions as the court directs.”
21   28 U.S.C. § 2002 further requires that notice be published once a week for at least four
22   weeks prior to the sale in at least one newspaper regularly issued and of general circulation
23   in the county, state, or judicial district where the realty is located. The purpose of such
24   notice “is to inform the public of the kind and condition of the property to be sold, the time,
25   the place, and the terms of the sale. It is to secure bidders and prevent the sacrifice of the
26   property.” Breeding Motor Freight Lines v. R.F.C., 172 F.2d 416, 422 (10th Cir. 1949).
27   Therefore, the safeguards of notice and opportunity to submit overbids help to ensure that
28   the sale is able to fetch the best price possible, which is consistent with the principle that

                                                        2
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6264 Page 3 of 11



 1   “a primary purpose of equity receiverships is to promote orderly and efficient
 2   administration of the estate by the district court for the benefit of creditors.” Hardy, 803
 3   F.2d at 1038. See also United States v. Grable, 25 F.3d 298, 303 (6th Cir. 1994) (noting
 4   that “the intent of” the requirement in 28 U.S.C. § 2001 that property be sold in the county
 5   in which the land is situated is “to bring a better price at the sale”).
 6         The Receiver filed a Motion for Approval of Sale of Crown Point Property (the
 7   “Crown Point Motion”) on May 11, 2020. ECF No. 318. The motion concerns one of the
 8   real properties within the receivership estate, a former Surf Rider Pizza restaurant location
 9   (take-out and delivery only), located at 3445-3453 Ingraham Street, San Diego, California
10   (the “Crown Point Property”). See ECF No. 318-1 at 5; ECF No. 76-2 at 4 (listing the
11   Crown Point Property in the Preliminary Real Estate and Liquor License Asset Schedule
12   filed on October 3, 2019).
13         At the time the motion was filed, the intended buyer of the Crown Point Property
14   was Greg R. Velasquez and Cynthia L. Velasquez, as Trustees of the C & G Velasquez
15   Family Trust, Under Declaration of Trust dated October 19, 2005, and the intended sale
16   price was $525,000. ECF No 318-1 at 7-8. In the motion, the Receiver proposed
17   compliance with 28 U.S.C. §§ 2001 and 2002 by publishing notice in the San Diego Union-
18   Tribune once a week for four weeks of a public auction for the property on June 11, 2020.
19   Id. at 12. Potential bidders were invited to qualify for the auction by submitting a signed
20   purchase and sale agreement, an earnest money deposit of $27,500, and proof of funds by
21   June 8, 2020. Id.
22         The Court set a deadline of May 28, 2020 to file any response in opposition to the
23   Crown Point Motion, and ordered the Receiver to file a notice of non-receipt of overbids
24   if no qualified overbids were received by June 8, 2020. ECF No. 320. No opposition to the
25   Crown Point Motion was filed. However, on June 10, 2020, the Receiver filed a Notice of
26   Receipt of Qualified Overbids, reporting that two qualified overbids were received for the
27   Crown Point Property. ECF No. 327. The Receiver, through her broker, obtained the
28

                                                    3
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6265 Page 4 of 11



 1   consent of the original buyer and each of the qualified overbidders to conduct the live
 2   auction via videoconference on June 11, 2020. Id.
 3         On June 15, 2020, the Receiver filed a Notice of Results of Auction for Crown Point
 4   Property and Request to Approve Sale to Winning Bidder. ECF No. 334 (“Notice of
 5   Results”). In the Notice of Results, the Receiver requests that the Court approve the sale of
 6   the Crown Point Property to the winning bidder, Quinn Myers and Jacob Spitzlberger, and
 7   also to approve the sale of the property to the back-up bidder RSB Property Investors, LLC
 8   in the event the winning bidder does not close the sale for any reason. Id. at 2-3. The
 9   winning bidder submitted a bid of $695,000 for the property, while the back-up bidder
10   submitted the second-highest bid of $680,000. Id. Other than approval of the sale to the
11   winning bidder (and the back-up bidder if the sale falls through)1 at a new sale price, all
12   other relief requested in the Crown Point Property Motion, including authority to pay off
13   the mortgage on the property and pay the costs of sale from the sale proceeds, remains the
14   same. Id. at 3.
15         Being fully advised and noting the lack of opposition to the Crown Point Motion,
16   the Court will GRANT (1) the request to approve the sale of the Crown Point Property to
17   the winning bidder; (2) the request to approve the sale of the Crown Point Property to the
18   back-up bidder if the winning bidder does not close the sale for any reason; and (3) all
19   relief requested in the Crown Point Motion, other than the request to approve the sale to
20   the former buyer at the sale price of $525,000. That portion of the Crown Point Motion
21   will be DENIED.
22   \\
23   \\
24
25
     1
       Unlike the winning bidder, the back-up bidder would also purchase the personal property
26
     located in the Crown Point Property. ECF No. 334 at 3 n.1. Consequently, the Receiver
27   will move for court approval of the sale of the personal property if the realty sale is
     ultimately consummated with the back-up bidder instead of the winning bidder. Id.
28

                                                  4
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6266 Page 5 of 11



 1      II.      LEGAL STANDARD
 2            “[I]t is a recognized principle of law that the district court has broad powers and
 3   wide discretion to determine the appropriate relief in an equity receivership.” SEC v.
 4   Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). Where a district court sits in equity,
 5   “[u]nless a statute in so many words, or by a necessary and inescapable inference, restricts
 6   the court’s jurisdiction in equity, the full scope of that jurisdiction is to be recognized and
 7   applied. ‘The great principles of equity, securing complete justice, should not be yielded
 8   to light inferences, or doubtful construction.’” Porter v. Warner Holding Co., 328 U.S.
 9   395, 398 (1946).
10            “[A] district court’s power to supervise an equity receivership and to determine the
11   appropriate action to be taken in the administration of the receivership is extremely broad.”
12   Hardy, 803 F.2d at 1037. As part of this broad discretion, the district court sitting in equity
13   and having custody and control of property “has power to order a sale of the same in its
14   discretion. The power of sale necessarily follows the power to take control of and to
15   preserve property[.]” SEC v. Am. Capital Investments, Inc., 98 F.3d 1133, 1144 (9th Cir.
16   1996), abrogated on other grounds by Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
17   93-94 (1998) (quoting 2 Ralph E. Clark, Treatise on Law & Practice of Receivers § 482
18   (3d ed. 1992)). If the court approves an equitable receiver’s proposed property sale, the
19   sale “does not . . . purport to convey ‘legal’ title, but rather ‘good,’ equitable title enforced
20   by an injunction against suit.” Id. (citing 2 Clark, Treatise on Law & Practice of Receivers,
21   §§ 342, 344, 482(a), 487, 489, 491).
22      III.     DISCUSSION
23            A. Background of the Property and Proposed Sale
24            The Crown Point Property was purchased for $525,000 in May 2016, and title was
25   taken in the name of receivership entity 3445 Ingraham Street, LLC. ECF No. 318-1 at 5.
26   See also ECF No. 6 at 5 (the Court’s Appointment Order, listing 3445 Ingraham Street,
27   LLC as an entity subject to the equitable receivership).
28

                                                    5
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6267 Page 6 of 11



 1         Following her appointment, the Receiver determined that the take-out and delivery
 2   restaurant operation at the Crown Point Property location was not profitable. ECF No. 318-
 3   1 at 5. Consequently, the Receiver determined the best course of action was to close the
 4   restaurant and prepare the Property for sale in the short-term, along with other restaurant
 5   properties included in the receivership estate. Id.
 6         For all of the restaurant-related properties included in the receivership estate, the
 7   Receiver and her staff interviewed three licensed brokers with experience selling
 8   restaurants in San Diego, ultimately choosing two separate brokers—broker Colliers
 9   International for restaurant-related properties owned by the receivership entities, and
10   broker Next Wave (“Broker”) for the Surf Rider Pizza and Bao Beach restaurant concepts
11   operated at leased and owned property locations, including the Crown Point Property. Id.
12         To market the Crown Point Property, Broker created individual marketing flyers for
13   the listing, and sent the listing out via email campaigns to a targeted list of over 6,200
14   restaurant operators, buyers, brokers, and investors. Id. at 6. Broker also used websites
15   including CoStar, LoopNet, BizBuySell, and Next Wave Commercial to advertise the
16   listing and distributed press releases to numerous local news publications. Id. These efforts
17   resulted in a total of 43 signed confidentiality agreements and, ultimately, eleven offers for
18   all properties and restaurant assets marketed. Id. Additionally, at Broker’s request, the
19   Receiver ordered various reports and provided relevant internal documents to create due
20   diligence packages for each property. Broker hosted the due diligence materials online,
21   prepared an offering memorandum for the properties that detailed the Court sale process,
22   and provided a form Purchase and Sale Agreement and Joint Escrow Instructions (“Form
23   PSA”) prepared by Receiver and her counsel. Id. The Form PSA has all contingencies
24   removed and provides for the overbid, public auction, and Court approval process. Id.
25   Prospective purchasers had until the Receiver’s “Call for Offers” deadline of February 3,
26   2020 to complete their due diligence and submit an executed Form PSA. Id.
27         Two prospective purchasers made offers on the Crown Point Property, but both of
28   them withdrew their offers after the California Governor issued a “Safer-At-Home” Order

                                                   6
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6268 Page 7 of 11



 1   in March 2020, directing the closure of dine-in operations at all restaurants in the state. Id.
 2   at 6-7. Consequently, the Receiver continued to list the property without a specific “Call
 3   for Offers” deadline. Id. at 7. Eventually, an offer of $525,000 for the real property was
 4   received from Greg R. Velasquez and Cynthia L. Velasquez, as Trustees of the C & G
 5   Velasquez Family Trust, Under Declaration of Trust dated October 19, 2005. Id. As
 6   previously noted, this was the intended buyer at the time the Receiver filed the Crown Point
 7   Motion. However, the current intended buyer is winning bidder Quinn Myers and Jacob
 8   Spitzlberger, with a bid of $695,000, or back-up bidder RSB Property Investors, LLC, with
 9   a bid of $680,000. ECF No. 334 at 2-3.
10         To qualify as overbidders at the auction, both the winning bidder and back-up bidder
11   had previously executed the Form PSA removing all contingencies, and each of them also
12   provided an earnest money deposit of $27,500. See ECF Nos. 334-1 at 3-41; 334-2 at 2-41.
13   Pursuant to §§ 2.2(a) and 15.4 of the Form PSAs, the earnest money deposit is non-
14   refundable to the winning bidder, and will only be returned to the backup bidder after the
15   closing for the winning bidder occurs. After the auction, on June 15, 2020, both the winning
16   bidder and the back-up bidder executed a First Amendment to their respective Form PSAs
17   with the Receiver, which, among other terms, amends the purchase price in the Form PSAs
18   to correspond with their bids. ECF No. 334-1 at 43-46; ECF No. 334-2 at 42-45.
19         B. Proposed Procedures and Distribution
20         The Crown Point Property is encumbered by a deed of trust securing a loan issued
21   by the prior owner of the property, the Renken Shaw Family Trust. ECF No. 318-1 at 7.
22   The Receiver intends to use the proceeds of the sale of the property to pay off the loan and
23   estimates the amount required to do so will be approximately $272,000, although that
24   estimate in the Receiver’s initial motion was based on the assumption that the sale would
25   close in June 2020. Id. The Receiver also estimates that only a small amount of property
26   taxes will be owed if the sale closes after June 30, 2020, since the second installment of
27   property taxes for 2019-2020 has already been paid. Id. The Receiver estimates that costs
28   of sale including escrow, title and recording fees will be approximately $2,500. Id. at 8.

                                                   7
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6269 Page 8 of 11



 1   The Broker’s fee pursuant to the listing agreement is 2.5% of the sale price, or $13,125. Id.
 2   Based on these estimates, the Receiver estimated in the Crown Point Motion that the net
 3   sale proceeds for the receivership estate will be in the range of $230,000 to $240,000. Id.
 4         In light of the substantially higher winning bid ($695,000) and back-up bid
 5   ($680,000) compared to the formerly agreed-upon purchase price of $525,000, however,
 6   the Court assumes an adjusted Broker’s fee in the range of $17,000 to $17,375, and a
 7   resultant adjusted estimate of net sale proceeds for the receivership estate in the range of
 8   $381,125 to $405,750.
 9         C. Court Approval of the Proposed Procedures and Sale
10         The Court has reviewed the documents submitted by the Receiver in support of the
11   Crown Point Motion, as well as the Notice of Results and request to approve the sale to the
12   winning bidder or to the back-up bidder if the winning bidder does not close the sale for
13   any reason. The Court finds that both the winning bid and the back-up bid are fair,
14   reasonable, and will represent a strong return of proceeds to the receivership estate. Both
15   bids exceed the May 2016 $525,000 purchase price of the property by more than $150,000,
16   representing a return of approximately 32% (for the winning bid) or approximately 29%
17   (for the back-up bid). Broker broadly marketed and advertised the property through flyers,
18   email campaigns, online advertising, and print press releases in predominant news
19   publications. Although the current COVID-19 pandemic interfered significantly with the
20   Receiver’s ability to secure a fruitful offer by the call-for-offers deadline, the Receiver
21   continued to market the property, and successfully secured two overbids well above the
22   original purchase price agreed upon with the previous intended buyer. Additionally,
23   Broker’s proposed commission of 2.5% of sale price is consistent with the lower range of
24   industry standards.
25         Moreover, the Receiver’s publication of notice seeking qualified overbids in the San
26   Diego Union Tribune, in addition to the solicitation of overbids and holding of a public
27   auction, establish that the Receiver fully satisfied the requirements for the public sale
28   procedures set forth in 28 U.S.C. §§ 2001(a) and 2002, which are designed to ensure the

                                                  8
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6270 Page 9 of 11



 1   best price for real property is obtained. The Court is convinced that the carrying out of the
 2   notice and auction process alone suffices to show that the Receiver has secured the best
 3   and highest price for the Crown Point Property, whether the sale closes with either the
 4   winning bidder or the back-up bidder. The Court is thus satisfied that the intent of the
 5   statutory scheme—to ensure that the best and highest possible price is paid for property
 6   within the receivership estate—has been fulfilled. Even taking into account the need to pay
 7   off the loan on the property from the sale proceeds, the anticipated return to the receivership
 8   estate is substantial.
 9          Based on these considerations, and noting the lack of any opposition to the Crown
10   Point Motion, the Court finds the Receiver has established that the proposed sale of the
11   Crown Point Property and proposed distribution of the sale proceeds, whether the sale
12   closes with the winning bidder or the back-up bidder, are consistent with principles of
13   equity and the goal of a receivership to ensure the orderly and efficient administration of
14   the estate for the benefit of creditors. See Hardy, 803 F.2d at 1038.
15      IV.       CONCLUSION
16          Having considered the Receiver’s Motion for Approval of Sale of Crown Point
17   Property (ECF No. 318), and the Receiver’s Notice of Results of Auction for Crown Point
18   Property and Request to Approve Sale to Winning Bidder (ECF No. 334), the Court
19   GRANTS IN PART and DENIES IN PART the Crown Point Property Motion (ECF No.
20   318). Specifically, the Court GRANTS all relief requested therein, other than the approval
21   of the sale to the former intended buyer at the former purchase price. The Court GRANTS
22   the Receiver’s request to approve the sale of the Crown Point Property to the winning
23   bidder at the winning bid price of $695,000. If the winning bidder does not close the sale
24   for any reason, the Court further APPROVES the sale of the Crown Point Property to the
25   back-up bidder at the sale price of $680,000.
26          Accordingly, it is ORDERED as follows:
27          (1)    The sale of the real property located at 3445-3453 Ingraham Street, San Diego,
28   California, as described in Exhibit A to the Receiver’s Notice of Results of Auction for

                                                   9
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6271 Page 10 of 11



 1   Crown Point Property and Request to Approve Sale to Winning Bidder (ECF No. 334), by
 2   Krista L. Freitag, as receiver, to Quinn Myers and Jacob Spitzlberger, or their designee
 3   (“Winning Bidder”) is confirmed and approved;
 4            (2)   The purchase price of $695,000, to be paid by Winning Bidder for the Crown
 5   Point Property, is confirmed and approved;
 6            (3)   If and only if the Winning Bidder does not close the sale for any reason, the
 7   sale of the real property located at 3445-3453 Ingraham Street, San Diego, California, as
 8   described in Exhibit B to the Receiver’s Notice of Results of Auction for Crown Point
 9   Property and Request to Approve Sale to Winning Bidder (ECF No. 334), by Krista L.
10   Freitag, as receiver, to RSB Property Investors, LLC (“Back-Up Bidder”), at a purchase
11   price of $680,000, is confirmed and approved;
12            (4)   The Receiver is authorized to pay broker Next Wave a commission of 2.5%
13   of the sale price; 2
14            (5)   The Receiver is authorized to pay the Renken Shaw Family Trust the amount
15   necessary to pay off the loan encumbered by a deed of trust, which amount is approximately
16   $272,000 (with the exact amount to be determined at closing);
17            (6)   If any property taxes are owed, the Receiver is authorized to pay such property
18   taxes;
19            (7)   After the aforementioned estimated amounts (with the exact amounts to be
20   determined at closing) are paid out of escrow, the net sale proceeds, which are estimated
21
22
23
24
25   2
       Broker Next Wave was also the previously intended buyer’s broker, and the Receiver’s
     Declaration attached to the Crown Point Motion indicates that the broker’s commission of
26
     2.5% of the sale price is tied to that circumstance. ECF No. 318-2, Freitag Decl. ¶ 9. If that
27   is no longer the case, and the broker’s fee has increased as a result, the Receiver should file
     a notice to that effect and move to modify this Order to approve a higher Broker’s fee.
28

                                                   10
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 372 Filed 07/02/20 PageID.6272 Page 11 of 11



 1   to be in the range of $381,125 to $405,750 (with the exact amount to be determined at
 2   closing), shall be paid to the receivership estate; 3 and
 3         (8)    The Receiver is immediately authorized to complete the sale transaction,
 4   including executing any and all documents as may be necessary and appropriate to do so.
 5         (9)    If the sale of the Crown Point Property ultimately closes with the Back-Up
 6   Bidder, the Receiver is ordered to submit a joint motion to the Court for approval of the
 7   sale of the personal property located in the Crown Point Property to the Back-Up Bidder,
 8   as stated in the Notice of Results. ECF No. 334 at 3 n.1.
 9         After closing, the Receiver shall provide a full accounting of sale costs, property
10   taxes paid, the precise amount used to pay off the loan to Renken Shaw Family Trust, and
11   the amount ultimately returned to the receivership estate from the sale proceeds.
12         IT IS SO ORDERED.
13
14   Dated: July 2, 2020
15
16
17
18
19
20
21
22
23
24
25
     3
      Because the Court understands that numerous contingencies (e.g., whether the sale closes
26   with the Winning Bidder or the Back-Up Bidder, the amount of property taxes owed, etc.)
27   may affect the net sale proceeds of this particular sale, the Court approves the distribution
     of the net sale proceeds to the receivership estate even if the final amount is outside of this
28   range.
                                                    11
                                                                                3:19-cv-1628-LAB-AHG
